Citation Nr: 1533540	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-18 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to initial disability rating higher than 10 percent for musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis from February 1, 2008 to June 9, 2009. 

2.  Entitlement to initial disability rating higher than 40 percent for musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis from June 9, 2009 to March 1, 2010.

3.  Entitlement to initial disability rating higher than 10 percent for musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis from August 1, 2010 following a temporary total rating from March 2, 2010, to July 31, 2010.  
 
4.  Entitlement to a separate compensable rating for neurological complications associated with the service connected musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis.  

5.  Entitlement to an initial disability rating higher than 10 percent for right inguinal hernia status post repair with residual scar.
 
6.  Entitlement to an initial compensable disability rating for left inguinal hernia status post repair with residual scar prior to June 12, 2009, and over 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to January 2008. 

This matter initially came before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

This case was remanded by the Board for further development in August 2012.  

The issues of entitlement to an initial disability rating higher than 10 percent for musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis from August 1, 2010 and entitlement to a separate compensable rating for neurological complications associated with the service connected musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  From February 1, 2008 to June 9, 2009, musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis was manifested by forward flexion of the thoracolumbar spine to 90 degrees, a combined range of motion of the thoracolumbar spine much greater than 120 degrees, and no showing of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  From June 9, 2009 to March 1, 2010, musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis was not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  

3.  Right inguinal hernia status post repair with residual scar is not manifested by a small inguinal hernia, post-operative recurrent, or unoperated irremediable, not well-supported by truss, or not readily reducible.  

4.  Prior to June 12, 2009, left inguinal hernia status post repair with residual scar was not manifested by post operative recurrent inguinal hernia, readily reducible, well-supported by truss or belt.  

5.  Since June 12, 2009, left inguinal hernia status post repair with residual scar is not manifested a small inguinal hernia, post-operative recurrent, or unoperated irremediable, not well-supported by truss, or not readily reducible.  


CONCLUSIONS OF LAW

1.  From February 1, 2008 to June 9, 2009, the criteria for a rating higher than 10 percent for musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2.  From June 9, 2009 to March 1, 2010, the criteria for a rating higher than 40 percent for musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.

3.  The criteria for a rating higher than 10 percent for right inguinal hernia status post repair with residual scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Codes 7338; Diagnostic Codes 7800-7805.

4.  Prior to June 12, 2009, the criteria for a compensable rating for left inguinal hernia status post repair with residual scar were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Codes 7338; Diagnostic Codes 7800-7805.

5.  Since June 12, 2009, the criteria for a rating higher than 10 percent for left inguinal hernia status post repair with residual scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Codes 7338; Diagnostic Codes 7800-7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2007 and July 2007, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist as to these issues.  The claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  Although the Veteran argues that the December 2012 examination is inadequate, the Board has found nothing to support this claim thereby warranting another examination.  Rather, the VA examination report reflects review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. The Board has no reason to find that the examination was inadequate.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

LUMBAR SPINE

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran appeals the denial of an initial evaluation in excess of 10 percent for musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis from February 1, 2008 to June 8, 2009 and a 40 percent rating from June 9, 2009 to March 1, 2010.  From March 2, 2010, to July 31, 2010, the RO granted a temporary 100 percent disability rating under 38 C.F.R. § 4.30 for convalescence following surgery performed on the Veteran's service connected back.  Since August 1, 2010, the Veteran's musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis is rated as 10 percent disabling.   

The Veteran's musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis is evaluated under Diagnostic Code 5242.  Under the general rating formula for diseases and injuries of the spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Based on the evidence presented, the Board finds that entitlement to a rating higher than 10 percent disabling for the Veteran's musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis is not warranted from February 1, 2008 to June 9, 2009.  In this regard, the June 2007 VA examination disclosed the Veteran had a slightly antalgic gait but the lumbar lordotic curve and thoracic curve were normal with no evidence of scoliosis.  Range of motion was unrestricted at 90 degrees of flexion, 30 degrees of extension, 35 degrees of bilateral lateral flexion and 30 degrees of bilateral lateral rotation.  He had some discomfort with range of motion but no limitation due to pain, weakness, fatigue, lack of endurance or incoordination on repeat testing.  

The evidence summarized above establishes that forward flexion of the thoracolumbar spine was limited to at most 90 degrees and the combined range of thoracolumbar motion was much greater than 120 degrees.  While the evidence showed the Veteran had a slightly antalgic gait, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not shown on examination.  There is no other evidence dated from February 1, 2008 to June 9, 2009 which provides the pertinent range of motion findings that are required by the rating schedule.  Hence, the criteria for a rating higher than 10 percent were not met during this period.

The Board also finds that entitlement to a rating higher than 40 percent disabling for the Veteran's lumbar spine disability is not warranted from June 9, 2009 to March 1, 2010.  To that end, the evidence of record is devoid of a showing of unfavorable ankylosis of the entire thoracolumbar spine to warrant a higher rating.  For definitional purposes, ankylosis is a fixation of the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").

During the July 2009 VA examination the appellant reported stiffness, fatigue, spasms and decreased motion.  Physical examination revealed no evidence of unfavorable ankylosis of the thoracolumbar spine.  Rather, examination showed forward lumbar flexion to 30 degrees with objective evidence of pain at 30 degrees.  Repetitive motion was not tested as the Veteran was experiencing pain and he did not want to attempt repetitive motion.  While the appellant showed a severe limitation of spinal motion during this period given the motion reported above, a rating in excess of 40 percent is not warranted because there remains no competent evidence of unfavorable ankylosis affecting the entire thoracolumbar spine during this period of time.  

Indeed, even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are commensurate with anything akin to ankylosis.  Rather, the July 2009 VA examiner stated that there was no ankylosis of the spine.  As such, the criteria for a rating higher than 40 percent have not been met for this period of time.

The Board notes that a higher rating is not warranted based on incapacitating episodes for any time period during this appeal.  Although during the July 2009 VA examination it was noted that in May 2009 bedrest was recommended by Dr. A for four days, physician prescribed bed rest and treatment by a physician for intervertebral disc syndrome is not shown by the record.  In light of the lack of evidence demonstrating any episodes requiring physician prescribed bed rest and treatment by a physician for intervertebral disc syndrome, entitlement to a higher rating under the formula for rating intervertebral disc syndrome based on incapacitating episodes is not warranted.

The Board also notes that the VA examinations fail to disclose any scars related to his lumbar spine.  Consideration of a separate compensable rating for neurologic manifestations of the Veteran's lumbar spine disability pursuant to Note 1 of the general rating formula is addressed in the remand section below.  

LEFT AND RIGHT INGUINAL HERNIA 

The Veteran appeals the denial of an initial disability rating higher than 10 percent for right inguinal hernia status post repair with residual scar.  He also appeals the denial of an initial compensable disability rating for left inguinal hernia status post repair with residual scar prior to June 12, 2009 and a rating higher than 10 percent thereafter.  

The Veteran's service connected left and right inguinal hernia status post repair with residual scar is rated under Diagnostic Code 7338.  Under DC 7338, a small inguinal hernia, reducible, or without true hernia protrusion, is rated as noncompensable.  An inguinal hernia that is not operated, but is remediable, is also rated as noncompensable.  A post-operative recurrent inguinal hernia, readily reducible, well-supported by truss or belt, is rated 10 percent disabling.  A small inguinal hernia, post-operative recurrent, or unoperated irremediable, not well-supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, post-operative recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  Pertinent to the Veteran's claim, a Note to Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114.

The June 2007 VA examination disclosed normal male and that he was postoperative  right inguinal hernia.  In the left inguinal area the Veteran had an indirect inguinal hernia extending through the external ring.  It was difficult to examine because of the sensitivity exhibited by the Veteran.  He refused the rectal examination.  Left indirect inguinal hernia asymptomatic and right inguinal herniorrhaphy repair with well healed transverse scar was diagnosed.  

An August 2007 VA examination diagnosed status post right inguinal herniorrhaphy with scar as a source of numbness.  There was no evidence of left inguinal hernia on examination that day.  

The July 2009 VA examination showed decreased sensation to light touch at the site of the right inguinal scar extending inferiorly to the superior border of the right scrotum.  Status post right inguinal hernia repair with scar and status post left inguinal indirect hernia repair with residuals scars was diagnosed.  

During the December 2012 VA examination, it was noted that the Veteran had right inguinal hernia repair in 2007 and left inguinal hernia repair in 2009.  He claimed residual numbness in the right inguinal area since the right hernia repair but no pain on the right side.  He reported occasional discomfort in the left groin area with physical exertion.  Examination revealed no left and/or right hernia was detected.  

Prior to June 12, 2009, it was shown that the Veteran's left inguinal hernia status post repair with residual scar was described as asymptomatic.  The Veteran had left inguinal repair surgery in 2009.  Prior to June 12, 2009, however, a post operative recurrent inguinal hernia, readily reducible, well-supported by truss or belt is not shown by the record.  According, the claim is denied.  

The Board further finds against a rating higher than 10 percent for left inguinal hernia status post repair with residual scar since June 12, 2009 and right inguinal hernia status post repair with residual scar.  To that end, a small left and/or right inguinal hernia, post-operative recurrent, or unoperated irremediable, not well-supported by truss, or not readily reducible is not shown by the record.  Rather, examination revealed during this time no left and/or right hernia and there was no indication for a supporting belt.  As the criteria for a higher rating have not been met, i.e. a small inguinal hernia, post-operative recurrent, or unoperated irremediable, not well-supported by truss, or not readily reducible, the claims are denied.  

The Board acknowledges that the Veteran has scarring in the left and right inguinal region.  Physical examination, however, reveals that the scars are neither painful nor unstable, and the total area of all related scars is not greater than 39 square centimeters (6 square inches).  To that end, the June 2007 VA examination noted a well healed scar in the right inguinal region.  It measured 2.5 inches but was not infected, tender or numb.  It was superficial but not deep and/or disfigured.  There was no ulceration, induration or dysfunction.  The scar was stable and not elevated or depressed.  

The July 2009 VA examination disclosed there was a scar on the anterior side of the trunk located in the right inguinal region.  The scar was superficial, linear, measured 7 cm by 0.1 cm and was not painful on examination.  There was no skin breakdown and/or underlying tissue damage.  There was no limitation of function due to the scar and it did not limit motion.  There were six scars on the anterior side of the trunk located in the left inguinal region.  Each scar measured 0.7 cm by 0.2.  They were not painful or disfiguring and did not limit function.  The scars were superficial without underlying tissue damage.  The December 2012 VA examination disclosed that the Veteran's scars were not painful and/or unstable nor was the total area of all related scars greater than 39 sq. cm (6 sq inches).  As shown above, the scarring in the left and right inguinal region are not of the size and/or severity to warrant a separate compensable rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.

ALL CLAIMS 

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain and functional limitations.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also accepts that he has functional impairment of his thoracolumbar spine.  DeLuca.  Neither the lay nor medical evidence, however, reflects the degree of functional limitation needed for the next higher rating.  The Board finds that the most probative evidence consists of those examination reports prepared by trained medical professionals and such evidence demonstrates that the currently assigned ratings are appropriate.

As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry, each of which must be met to justify a referral.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  

The Veteran reports his musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis cause difficulties with lifting heavy objects and bending.  The Board notes, however, that the manifestations of his disability to include pain and other functional limitations on appeal are clearly contemplated by the scheduler criteria.  The Veteran has not described, and the evidence does not show, any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the scheduler rating criteria.  For instance, for the lumbar spine, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca in considering his current rating.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the scheduler criteria.  Therefore, referral of the case for extra-scheduler consideration is not in order.

An inferred claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  While the VA examination found that the Veteran's low back disability would cause difficulties lifting objects, the objective and subjective evidence does not demonstrate that the Veteran is unemployable as a result of his disabilities.  Therefore, any inferred claim for a total disability evaluation based on individual unemployability due to service connected disorders is inapplicable in this case.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to initial disability rating higher than 10 percent for musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis from February 1, 2008 to June 9, 2009 is denied.  

Entitlement to initial disability rating higher than 40 percent for musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis from June 9, 2009 to March 1, 2010 is denied.  

Entitlement to an initial disability rating higher than 10 percent for right inguinal hernia status post repair with residual scar is denied.  
 
Entitlement to an initial compensable disability rating for left inguinal hernia status post repair with residual scar prior to June 12, 2009 is denied. 

Entitlement to an initial rating higher than 10 percent for left inguinal hernia status post repair with residual scar since June 12, 2009 is denied. 


REMAND

The evidence shows that the Veteran was last examined for VA compensation purposes in July 2009.  In a June2015 statement, the Veteran's representative indicated that the Veteran's lumbar disability had worsened since his last VA examination.  To ensure that the record reflects the current severity of his disability, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Under the general rating formula for diseases and injuries of the spine, Note (1) to the rating formula specifies that any associated objective neurologic abnormalities of the spine, including, but not limited to, bladder impairment, should be separately evaluated under an appropriate diagnostic code.  A preoperative diagnosis was given of lumbar radiculopathy in June 2009 and the Veteran reported bladder impairment during the July 2009 VA examination.  Currently, there is insufficient evidence to determine whether a separate, compensable rating for neurological manifestations of the lumbar spine is warranted.  Therefore, the Board finds that a remand is warranted for proper adjudication of this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide the full name and address of any medical facility and/or provider (VA or private) from whom he received treatment from for his lumbar spine since August 1, 2010.  Following receipt of that information, the AOJ should contact all facilities/providers in question, and request that they provide copies of any and all records of treatment provided the Veteran during that time period.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot locate any identified record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA compensation examination to determine the nature and severity of his lumbar spine disability since August 1, 2010.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must be provided access to the appellant's claims folder, to include Veterans Benefits Management System (VBMS) and Virtual VA.  Range of motion findings reported in degrees must be provided in the examination report.  The examination report should include findings consistent with the decision in DeLuca.  Any limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins.  The examiner should determine whether and to what extent the Veteran experiences any neurological disability associated with his lumbar spine disability and provide an approximate date for when such neurological disability began.  The examiner must also identify the specific nerve(s) affected together with the functional impairment caused.  A complete rationale should be provided for any opinion expressed.
 
3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.
 
4.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated, to include whether a rating for neurological impairment is warranted.  If the benefits sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


